HEDRICK, Judge.
In this civil action plaintiff, Daniel Alexander Maness, Jr., father, seeks to recover from the defendants medical expenses incurred in the treatment of injuries allegedly sustained by his minor son, Larry Edward Maness, as a result of an automobile accident on 4 June 1966.
Our decision, filed simultaneously herewith, in the cases of Larry Edward Maness v. Ronald Clyde Bullins and Clyde Columbus Bullins and Daniel Alexander Maness, Jr., v. Ronald Clyde Bullins and Clyde Columbus Bullins, ordering a new trial on all issues, renders moot the questions raised on this appeal.-
New trial.
Chief Judge Brock and Judge Baley concur.